FILED
                            NOT FOR PUBLICATION                              OCT 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50546

               Plaintiff - Appellee,             D.C. No. 3:08-cr-01000-DMS

  v.
                                                 MEMORANDUM *
JESUS BACA-HERNANDEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Jesus Baca-Hernandez appeals from the 70-month sentence imposed

following his guilty-plea conviction for attempted entry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Baca-Hernandez contends that the district court erred by denying his request

for a downward departure for cultural assimilation under U.S.S.G. § 5K2.0. He

also contends that his sentence is substantively unreasonable. The district court did

not procedurally err, and the sentence is substantively reasonable. See United

States v. Dallman, 533 F.3d 755, 760-61 (9th Cir. 2008); United States v. Carty,

520 F.3d 984, 992-94 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                   09-50546